UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6255



HENRY W. MARTIN, JR.,

                                            Plaintiff - Appellant,

          versus

LYNN HECKETT, Doctor; LAWRENCE J. MINETTE,
Doctor; BARNWELL MEYER, III, Doctor; JEFFREY
MCKEE, Doctor; GENE DIXON, Doctor; ROBERT S.
HANSEN, Ph.D.; KARL V. DOSKOCH, Doctor;
HERBERT D. SMITH, Doctor; JOSE CHAVEZ, Doctor;
DOCTOR GALVARINO; DOCTOR CHAMBERS, Doctor;
O. W. WILLIAM, Doctor; V. T. SMITH, Doctor;
WILLIAM S. HALL, MD, Psychiatric Institute;
JOHN T. GENTRY, Judge; FRANK EPPS, Judge;
FRANKIE P. MCGOWAN, Judge; VICTOR PYLE, JR.,
Judge; GERALD SMOAK, Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-95-2310-6-OAK)

Submitted:   May 16, 1996                   Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Henry W. Martin, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Martin v.
Heckett, No. CA-95-2310-6-0AK (D.S.C. Jan. 25, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3